NAUGHTON, Judge, with whom Judge COHEN
joins, concurring in part and dissenting in part:
I agree with Senior Judge Su-Brown’s conclusion that with respect to findings1 and the adjudged sentence the appellant was not prejudiced by the unlawful command influence of Major General Anderson. As to the issue of multiplicity, I would set aside and dismiss certain specifications as being multiplicious for findings purposes. Finally, I cannot join in Senior Judge Su-Brown’s decision to affirm the approved sentence, but would order a new review and action with respect to sentence only.
Under the circumstances of this case, I find Specifications 1 and 5 of the Charge (alleging wrongful possession of marijuana) are multiplicious for findings purposes with Specifications 2 and 4 (alleging wrongful distribution of marijuana). United States v. Glover, 16 M.J. 397 (C.M.A.1983); United States v. Holt, 16 M.J. 393 (C.M.A.1983). These specifications establish that the same marijuana was simultaneously possessed and distributed by appellant. Since one cannot distribute marijuana without actually or constructively possessing it, the possession offenses in this case are necessarily included in the distribution offenses unless the record of trial shows that the transactions were actually separate. See United States v. Bullington, 18 M.J. 164, 165 (C.M.A.1984); United States v. Fair, 17 M.J. 1036 (A.C.M.R.1984). The record in this case contains no such evidence. I am satisfied that appellant suffered no prejudice as to sentence because of this error.
Notwithstanding General Anderson’s assurances that he was carefully and impartially exercising his judicial role at the time he reviewed and took action in appellant’s case, I find that his earlier declarations created a risk that he was unable to evaluate objectively and impartially appellant’s *676adjudged sentence. The General’s earlier remarks reasonably give rise to the inference that he was discounting matters favorable to appellant on sentence or that he was applying his consistency concept to approve punitive discharges. This inference has not been dispelled by the evidence.
Accordingly, I would set aside and dismiss Specifications 1 and 5 of the Charge and return the case to The Judge Advocate General of the Army for a new review and action by a different convening authority with respect to sentence only.

. See United States v. Treakle, 18 M.J. 646 (A.C.M.R.1984) (en banc) (Naughton, J., concurring).